DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 2/22/22 was entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki et al. US 6,260,839 (“Araki”).
Regarding claim 1, Araki disclosed a sheet feeding apparatus comprising:
a stacking portion (3b) in which a sheet is stacked; 
a feeding roller (5) configured to feed the sheet stacked in the stacking portion; 
a conveying roller (6) configured to convey the sheet fed by the feeding roller; 
a separating roller (7) that forms a nip portion with the conveying roller and separates the sheet conveyed by the conveying roller in the nip portion; 
a holding member (12) configured to rotatably hold the separating roller;
a moving portion (column 6, first paragraph) configured to move the stacking portion from a first position at which the sheet stacked in the stacking portion and the feeding roller are separated from each other to a second position at which the sheet stacked in the stacking portion abuts on the feeding roller (Figure 2); and 
a cover member (4) that is movable between a third position to cover at least a portion of a rotation shaft of the separating roller and a fourth position to expose the portion of the rotation shaft of the separating roller (Figures 2 and 3), 
wherein the separating roller is capable of being detached from the holding member in a state where in the cover member is placed in the fourth position, and
wherein the cover member placed in the fourth position (in phantom in Figure 2) moves to the third position (shown in solid lines in Figure 2) along with movement of the stacking portion from the first position (in phantom in Figure 2) to the second position (shown in solid lines in Figure 2).
Regarding claim 2, Araki disclosed the cover member is rotatably supported (about 1b), and the cover member rotates from the fourth position to the third position by an abutment of the stacking portion on the cover member placed in the fourth position when the stacking portion moves from the first position to the second position (as seen in Figure 2).  
Regarding claim 11, Araki disclosed an image reading apparatus comprising: an image reading portion configured to read an image on a sheet (see the first paragraph of column 1); and a sheet feeding apparatus configured to feed the sheet toward the image reading portion, the sheet feeding apparatus including a stacking portion (3b) in which the sheet is stacked, a feeding roller (5) configured to feed the sheet stacked in the stacking portion, a conveying roller (6) configured to convey the sheet fed by the feeding roller, a separating roller (7) which forms a nip portion by pressing the conveying roller and separates the sheet conveyed by the conveying roller one by one in the nip portion, a holding member (12) configured to hold the separating roller rotatably; a moving portion (as discussed above) configured to move the stacking portion from a first position at which the sheet stacked in the stacking portion and the feeding roller are separated from each other to a second position at which the sheet stacked in the stacking portion abuts on the feeding roller, and a cover member (4) that which is movable between a third position to cover a rotation shaft of the separating roller and a fourth position to expose the rotation shaft of the separating roller, wherein the separating roller is capable of being detached from the holding member in a state where in the cover member is placed in the fourth position, and wherein the cover member placed in the fourth position moves to the third position along with movement of the stacking portion from the first position to the second position (as discussed above).  

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive.
Applicant’s representative alleges that arms 4 of Araki fail to satisfy the claimed cover member since they do not cover at least a portion of the shaft of the separating roller at any position. The Examiner disagrees. It can be seen from Figure 2 of Araki that the arms 4, in solid, cover a portion of the shaft 7a of the separating roller 7, from the left side of Figure 2.  They expose the same when in the position shown in phantom in Figure 2.
Applicant’s representative further argued that Araki fails to teach the separating roller is detachably held by a holding member.  
In response, the Examiner notes that the claimed limitation must be given its broadest reasonable interpretation in view of the disclosure as a whole. The claim limitation requires the separating roller to be detachable from the holding member, but does not require any additional structure.  The separating roller of Araki can certainly be detached from the holding member through any well-known disassembly or even destructive means.  No additional structure is required by the claim.  See also MPEP 2114.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653